United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                No. 01-3471/01-3960
                                   ___________

James A. Willis,                         *
                                         *
             Appellant,                  *
                                         * Appeals from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Patricia L. Brune,                       *
                                         *      [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                          Submitted: March 18, 2002
                              Filed: March 21, 2002
                                   ___________

Before LOKEN, BEAM, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       In these consolidated appeals, James Willis appeals from the district court’s1
orders denying his petition for a writ of mandamus and assessing a filing fee. Having
reviewed the record, we conclude the court did not abuse its discretion in denying the
petition, see Kerr v. United States Dist. Court, 426 U.S. 394, 403 (1976), and properly
assessed the filing fee in accordance with 28 U.S.C. § 1915.

      Accordingly, we affirm. See 8th Cir. R. 47B.

      1
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-